PER CURIAM.
Our review of the record in the light of the appellant’s points on appeal discloses that no harmful error occurred during the trial. Therefore, the judgment under review is affirmed. As the parties agree, the order entered under Section 947.16(3), Fla. Stat. (1981) should be corrected after remand to provide for the retention of jurisdiction for a specified period of no more than one-third of the sentence. The defendant need not be present when this is accomplished.
Affirmed as modified.